Citation Nr: 0637021	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-23 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders.

2.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  

The veteran presented testimony at a Board video conference 
hearing chaired by the undersigned Acting Veterans Law Judge 
in July 2005. A transcript of the hearing is associated with 
the veteran's claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When this matter was previously before the Board in December 
2005, the Board interpreted the veteran's statements as 
raising a claim of service connection for a spine/back 
disability, and on remand, instructed the RO to adjudicate 
whether service connection was warranted for a spine/back 
disability, as well as whether service connection was 
warranted for a shoulder disability as secondary to a 
spine/back disability.  A review of the claims folder shows 
that this has not been accomplished, and accordingly, the 
Board has no discretion and must remand the veteran's 
spine/back and shoulder disability claims to the RO.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the claims file includes a Disability Determination 
Evaluation and Physical dated in August 2006.  The records do 
no contain a Social Security Administration determination or 
records.  As VA has a duty to assist the veteran in obtaining 
records from state and federal agencies, action should be 
take to obtain and associate with the claims file any 
decision of the Social Security Administration (SSA) 
concerning disability benefits and the medical records upon 
which any such decision was based.  See 38 C.F.R. § 3.159(c) 
(2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  As such, the Board regrettably has no discretion and 
must remand both the veteran's shoulder and knee claims.

The record also contains additional medical evidence that was 
received by VA since the most recent Supplemental Statement 
of the Case.  This evidence, together with any evidence 
obtained from SSA, must be reviewed by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file a copy of 
any decision by that agency concerning 
the veteran's claim for disability 
benefits, including any medical records 
used to make the decision, and copies of 
any hearing transcript(s).

2.  The RO should review the evidence 
submitted to the Board subsequent to the 
issuance of the June 2006 Supplemental 
Statement of the Case.

3.  After undertaking any other 
development deemed appropriate, including 
additional VA examinations, the RO should 
adjudicate the veteran's spine/back 
disability claim, as well as whether 
service connection is warranted for 
arthritis of the shoulders and knees.  If 
the benefits sought are not granted, the 
appellant and him representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


